IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-51,851-12


                   EX PARTE MONZELLE LAVAN STEPTOE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 58852-F IN THE 23RD DISTRICT COURT
                            FROM BRAZORIA COUNTY


       Per curiam.


                                            ORDER

       Applicant was convicted of one count of aggravated robbery and one count of aggravated

kidnapping, and was sentenced to sixty years’ imprisonment for the aggravated robbery count and

life imprisonment for the aggravated kidnapping count, to run concurrently. The Fourteenth Court

of Appeals affirmed his conviction. Steptoe v. State, No. 14-10-00131-CR (Tex. App. — Houston

[14th Dist.] January 6, 2011) (not designated for publication). Applicant filed this application for a

writ of habeas corpus in the county of conviction, and the district clerk forwarded it to this Court.

See TEX . CODE CRIM . PROC. art. 11.07.

       We have previously dismissed five subsequent applications in this cause. See TEX . CODE
                                                                                                    2

CRIM . PROC. art. 11.07, § 4. It is obvious from the record that Applicant continues to raise grounds

that were previously rejected on the merits or that should have been raised in previous applications.

We hold that Applicant has abused the writ and filed a frivolous lawsuit. See Ex parte Jones, 97

S.W.3d 586 (Tex. Crim. App. 2003); TEX . GOV ’T CODE § 498.0045(a-1). Should Applicant file

future habeas applications in this cause, we will not consider the merits of his applications unless

he shows that the factual or legal basis of his grounds was unavailable in a previously filed

application. This application is dismissed.

       Copies of this order shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Filed: January 12, 2022

Do not publish